Citation Nr: 1201620	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-09 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 1976 to July 1992, including verified service in Southwest Asia.

This appeal to the Board of Veterans' Appeals (Board) is from September 2004 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied and then continued to deny claims for service connection for a bipolar disorder, cervical spine disorder, low back disorder and CFS (claimed as fatigue, restlessness, and forgetfulness due to Gulf War Service).  

During the pendency of the appeal, in a March 2008 rating decision, the RO granted service connection for bipolar disorder, and assigned an initial disability rating of 10 percent, effective from July 17, 2003.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

However, in a more recent statement from the Veteran's accredited representative, he has raised a claim for an increased rating for his bipolar disorder beyond the current 10 percent rating.  See December 2011 informal hearing presentation.

The issue of entitlement to a rating higher than 10 percent for bipolar disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA Examination and Opinion on Low Back and Cervical Spine Claims

The Veteran contends he has low back and neck conditions that are attributable to the same in-service injury.  See July 2003 claim.  A review of his service treatment records from his period of active duty reveals that in September 1978, the Veteran was seen for a lumbar muscle strain.  He was again seen in-service for complaints of low back spasms in January 1987.  However, there are no subsequent in-service treatments or diagnoses of any low back or cervical spine disorders through his discharge in July 1992.  

The Veteran has complained of persistent back and neck pain symptoms since onset in an in-service back injury, which he is competent to state.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Eventually, though, the Board will also have to assess his credibility to determine the ultimate probative value of his lay testimony concerning this.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2); see also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The April 2006 VA examination report shows that the Veteran presently has degenerative arthritis of the lumbosacral spine and degenerative arthritis of the cervical spine, most marked at the C5-C6 level.  Importantly, the April 2006 VA examiner did not provide any medical comment or opinion on the etiology of these present low back and cervical spine disorders.  The examiner also failed to address the clinical significance, if any, of the Veteran's report of chronic pain since his active military service.

Since the record suggests continuity of symptomatology since service, a VA examination to determine the nature and etiology of any current low back and cervical spine disorders is warranted.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of the claimed disability or of persistent or recurrent symptoms of the claimed disability, but does not require competent evidence of nexus, only that the evidence suggest an association between the disability and service or a service-connected disability).

VA Examination and Opinion on CFS Claim

The Veteran contends he has a condition of fatigue, restlessness, and forgetfulness that was caused by the Gulf War.  See July 2003 claim (VA Form 21-526).  In the December 2011 informal hearing presentation, the Veteran's accredited representative has clarified that he is seeking service connection for CFS, because these symptoms only began after his service in Southwest Asia.  

Service connection may be established for Persian Gulf War Veterans who exhibit objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); See also 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)(i), effective Dec. 29, 2011) (replacing "December 31, 2011" with "December 31, 2016").

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; and (3) functional gastrointestinal disorders (FGIDs).  38 C.F.R. § 3.317(a)(2)(i) (2011); See also 76 Fed. Reg. 41696 (July 15, 2011) (codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), effective August 15, 2011) (replacing "irritable bowel syndrome" with "functional gastrointestinal disorders (FGIDs)").

A preliminary consideration is whether the Veteran qualifies as a Persian Gulf Veteran, for purposes of the presumption.  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  In this regard, his DD Form 214 confirms that he had service in Southwest Asia during the Persian Gulf War, so he is eligible for the Persian Gulf War presumption under § 3.317.  

The April 2006 VA compensation examiner only commented on the Veteran's CFS claim in a cursory manner, thereby necessitating remand for another VA examination and medical opinion.  In particular, the examiner stated, "It is the opinion of the examiner that the Veteran does not have any undiagnosed illness and his diagnoses are as dictated above [referencing diagnoses for low back degenerative arthritis, cervical spine degenerative spondylosis, and mood disorder]."  A deficiency in the opinion is the lack of any stated rationale for this conclusion.  Therefore, it is not altogether clear whether the examiner adequately considered the Veteran's complaints of fatigue, restlessness, and forgetfulness, as based upon all the lay and medical evidence of record.  Also, the examiner did not comment on whether the Veteran might meet the criteria for a diagnosis of chronic fatigue syndrome, as he now claims he has.  

The Board finds the April 2006 VA examiner's opinion report is inadequate concerning this claim.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

These findings appear to be insufficient for the Board to adjudicate his claim under the applicable provisions for presumptive service connection under provisions for Persian Gulf Veterans under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.317 (2011), to the extent this fatigue, restlessness and forgetfulness may be attributable to an undiagnosed or medically unexplained chronic multi-symptom illness.  Therefore, the Board finds a remand is necessary for a new VA examination and opinion.  See also McLendon, 20 Vet. App. at 79; and Waters, 601 F.3d at 1274.

The claims file reflects that the Veteran receives VA medical treatment through the Central Alabama Veterans Health Care System (CAVHCS).  The claims file only includes treatment records from that provider from October 2000 to July 2006.  Any additional records from that facility should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records pertaining to the Veteran's lumbar spine, cervical spine, and CFS from the CAVHCS for the period from July 2006 to the present.  All attempts to procure the above records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed low back and cervical spine disorders.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the low back and cervical spine; and

b)  For each low back and cervical spine disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to an in-service injury in 1978?  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  
In offering an opinion, the examiner is requested to fully review the claims file, to include the medical records as well as the Veteran's lay statements regarding continuity of symptomatology of the lumbar spine and cervical spine disabilities.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements of the Veteran.  

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed chronic fatigue syndrome (CFS), including consideration of the Gulf War presumption under 38 C.F.R. § 3.317.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

In particular, the examiner must provide an opinion on the nature and etiology of the Veteran's complaints involving fatigue, restlessness and forgetfulness, as follows:  

(a) Whether there are any objective indications (signs) of chronic disability manifested by fatigue, restlessness and/or forgetfulness, which cannot be attributable to any known clinical diagnosis, including by history, physical examination, or laboratory tests; and

(b) Whether the complaints of fatigue, restlessness and forgetfulness represent a "medically unexplainable chronic multi-symptom illness defined by a cluster of signs or symptoms."  In responding, specifically assess whether the Veteran can be diagnosed with chronic fatigue syndrome.  


The examiner must provide a complete rationale for all opinions and conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.

4.  Then readjudicate the claims, in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



